DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The cancelation of claims 1-20 and 33, as well as the withdrawal of claim 40, as filed on September 19, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on September 19, 2022, with respect to rejections based on Cui reference have been fully considered and are persuasive.  Therefore, the previous rejections over Cui reference as set forth in Office Action mailed on June 20, 2022, have been withdrawn.  
Applicant’s arguments, see Remarks filed on September 19, 2022, with respect to rejections based on Lee in view of Liu and Lim in view of Liu references have been fully considered but they are not persuasive.  
The Applicant argues that “Lee and Liu's compositions target different materials, use different chemicals, and achieve their goals via different mechanism”.  However, Liu is relied only to teach an alkyl amine is included in the composition as a corrosion inhibitor, which is beneficial for minimize damage to the underlying metal interconnect materials (paragraphs 0028-0029).  Because both compositions of Lee and Liu are used in etching processes involving underlying metal interconnect (Lee, paragraphs 0001-0002; Liu, paragraph 0028), it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include an alkylamine, which is a corrosion inhibitor for metal interconnect applications as taught by Liu, in the composition of Lee, in order to minimize corrosion to the underlying metal interconnect in the applications of Lee’s composition.  Similarly, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include an alkylamine, which is a corrosion inhibitor for metal wiring applications as taught by Liu, in the composition of Lim, in order to minimize corrosion to the underlying metal wiring in the applications of Lim’s composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160017224) in view of Liu et al. (US20160186105).
Regarding claim 21, Lee discloses a composition comprising: (a) phosphoric acid (paragraph 0129); (b) alkylamino alkoxysilanes, wherein said silane possesses alkoxy (3-aminopropyltriethoxysilane, paragraphs 0044 and 0127); (c) a solvent comprising water (paragraph 0132); and (d) a fluoride compound (hydrogen fluoride, paragraph 0137).  Lee is silent about the composition comprises (e) an alkyl amine or phosphate salt thereof.  However, Lee discloses that the composition is used in an etching process for metal interconnect applications (paragraphs 0001-0002).  In addition, Liu teaches that in a composition used in an etching process for metal interconnect applications, an alkyl amine is included in the composition as a corrosion inhibitor, which is beneficial for minimize damage to the underlying metal interconnect materials (paragraphs 0028-0029).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include an alkylamine, which is a corrosion inhibitor for metal interconnect applications as taught by Liu, in the composition of Lee, in order to minimize corrosion to the underlying metal interconnect in the applications of Lee’s composition.
Regarding claim 22, Lee discloses wherein the phosphoric acid is present in a range of 70 to 90 weight percent, based on the total weight of the composition (paragraph 0131).
Regarding claim 23, Lee discloses wherein the fluoride compound is HF (hydrogen fluoride, paragraph 0137).
Regarding claim 25, Lee discloses wherein the fluoride compound is ammonium fluoride (paragraph 0137).
Regarding claim 26, Lee discloses wherein the alkylamino alkoxysilane is represented by the formula as recited in the instant claim, wherein each X is independently a group of the formula -OR, wherein R is a C2 alkyl group, n is an integer of 3, and each R1 is independently hydrogen (3-aminopropyltriethoxysilane, paragraph 0044).  
Regarding claim 27, Lee discloses wherein R is ethyl (3-aminopropyltriethoxysilane, paragraph 0044).  
Regarding claim 28, Lee discloses wherein the alkylamino alkoxysilane is (3-aminopropyl)triethoxy-silane (3-aminopropyltriethoxysilane, paragraph 0044). 
Regarding claims 29 and 33, Liu discloses wherein the alkyl amine is a primary C6 alkylamine (n-hexylamine, paragraph 0038).
Regarding claim 30, Lee discloses wherein the alkylamino alkoxysilane is represented by the formula as recited in the instant claim, wherein each X is independently a group of the formula -OR, wherein R is a C1 alkyl group, n is an integer of 3, and z is an integer of 2 ([3-(2-aminoethyl)aminopropyl]trimethoxysilane, paragraph 0044).  
Regarding claim 31, Lee discloses wherein R is N-(2-aminoethyl)-3-aminopropyltrimethoxy silane ([3-(2-aminoethyl)aminopropyl]trimethoxysilane, paragraph 0044), which has close structural similarity as N-(2-aminoethyl)-3-aminopropyltriethoxy silane.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See MPEP 2144.09. I.
Regarding claim 32, Lee discloses wherein R is methyl ([3-(2-aminoethyl)aminopropyl]trimethoxysilane, paragraph 0044).  
Regarding claim 34, Lee discloses a surfactant (paragraph 0138).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160017224) in view of Liu et al. (US20160186105) as applied to claim 21 above, and further in view of Ishizaki et al. (US20180237923).
Regarding claim 24, Lee in view of Liu is silent about wherein the fluoride compound is chosen from cesium fluoride and potassium fluoride.  However, Lee discloses that the composition is an etching composition comprises a fluoride-based compound such as hydrogen fluoride and ammonium fluoride (paragraphs 0136-0137).  In addition, Ishizaki discloses that examples of fluoride ion source in an etching composition include hydrogen fluoride, ammonium fluoride and potassium fluoride (paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use potassium fluoride as taught by Ishizaki as a fluoride-based compound in the composition of Lee, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claims 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US20200263087) in view of Liu et al. (US20160186105).
Regarding claim 36, Lim discloses a composition comprising: (a) phosphoric acid (paragraphs 0068 and 0180); (b) 3-aminopropyl)silane triol (aminopropylsilanetriol, paragraph 0073 and Table 5); (c) a solvent comprising water (paragraph 0182); and (d) a fluoride compound (hydrogen fluoride, paragraph 0187).  Lim is silent about the composition comprises (e) an alkyl amine or phosphate salt thereof.  However, Lim discloses that the composition is used as an etching composition for metal wiring applications (paragraphs 0001-0002).  In addition, Liu teaches that in a composition used as an etching composition for metal wiring applications, an alkyl amine is included in the composition as a corrosion inhibitor, which is beneficial for minimize damage to the underlying metal wiring materials (paragraphs 0028-0029).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include an alkylamine, which is a corrosion inhibitor for metal wiring applications as taught by Liu, in the composition of Lim, in order to minimize corrosion to the underlying metal wiring in the applications of Lim’s composition.
Regarding claim 37, Lim discloses wherein the fluoride compound is HF (hydrogen fluoride, paragraph 0137).
Regarding claim 39, Lim discloses a surfactant (paragraph 0188).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 1, (15 or 16 or 17), 18, 19, 20 and 18 of U.S. Patent No. 11,053,440, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are generally directed to compositions that are fully encompassed by the more broadly recited composition claims of the instant application.

Allowable Subject Matter
Claims 35 and 38 would be allowable if rewritten or amended to overcome the double patenting rejection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 35, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a composition wherein the alkylamino alkoxysilane and alkylamino hydroxyl silane compounds are represented by the formulas as recited in the instant claim, and includes all limitations of claim 21 upon which the instant claim depends. 
Regarding claim 38, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a composition wherein the alkyl amine or phosphate salt thereof is present and is chosen from triethylamine or a dihydrogen phosphate salt thereof, and includes all limitations of claim 36 upon which the instant claim depends. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713